Title: From Abigail Smith Adams to John Quincy Adams, 3 December 1803
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy december 3d 1803

I did not expect a very frequent correspondence with you when you left me; however interested we each of us feel in the happiness and prosperity of our Country, there is little hope that observation, upon the measures pursued, or anxiety for the event of them, would alter or amend them: The Group which composed the National Counsels as is certainly such an one, as has not heretofore been collected together, they may truly be call’d Birds of a feather: our own papers do not give us the debates. We are indebted to the National Intelligencer for all we know, there are many reasons why I neither ask or expect from your pen any political observations—I am always satisfied with your vote because I know that it will proceed from a sense of what you consider Right, and proper; divested of party Spirit.—
I received a Letter from you in which you mention your Brothers determination to come to Quincy His Books have already arrived, as far as depends upon me, he will be left to follow the bent of his own inclinations: I know it must have cost him many Struggles to bring his mind to quit a place where he hoped to have obtaind an independence, and resided for Life.
We are all in Health, cold excepted. We have had a very pleasent fall, Mrs Adams with her daughter arrived here from N York about three weeks since, & will spend the winter with us.
Remember me to Mrs. Adams and Family, / Affectionatly Your Mother
A Adams